Lawrence, Judge:
The above-enumerated appeal for a reap-praisement presents the question of the proper dutiable value of certain flashguns.
By stipulation of the parties, it has been agreed that items of merchandise similar to those identified on the invoice covered by said appeal with the letter “A” and initials “JMH” of Examiner John M. Hudson, Jr., were freely offered for sale for home consumption to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at a price of DM 169 less 33 K per centum. It was further stipulated and agreed that such merchandise was not offered for home consumption in Germany, nor was such or similar merchandise offered for exportation to the United States, at a higher price.
*449Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. §1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue, and that said value is DM 169, less 33% per centum. As to any other merchandise, the appeal is dismissed.
Judgment will issue accordingly.